               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3165

vs.
                                                  TENTATIVE FINDINGS
MAURICE T. BOWENS,

                   Defendant.

      The Court has received the revised presentence investigation report and
addendum in this case. The defendant objects to the presentence report (filing
31) and has moved for a downward variance (filing 32).


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
         (c)    impose upon the United States the burden of proof on all
                Guidelines enhancements;

         (d)    impose upon the defendant the burden of proof on all Guidelines
                mitigators;

         (e)    depart from the advisory Guidelines, if appropriate, using pre-
                Booker departure theory; and

         (f)    in cases where a departure using pre-Booker departure theory is
                not warranted, deviate or vary from the Guidelines when there is
                a principled reason justifying a sentence different than that called
                for by application of the advisory Guidelines, again without
                affording the Guidelines any particular or "substantial" weight.

2.       The defendant objects to the assessment of one criminal history point for
         a 2017 conviction of misdemeanor animal neglect in violation of Lincoln,
         Neb. Mun. Code § 6.04.315. See filing 36-1. The presentence report states
         that "[a]ccording to the court documents, the defendant was charged . . .
         with own, keep, or harbor an animal and fail, refuse or neglect to provide
         said animal with adequate veterinary care as is necessary." He pled
         guilty and paid a $200 fine. But because animal neglect is also an offense
         under state law, see Neb. Rev. Stat. § 28-1009(1),1 a criminal history
         point was assessed pursuant to U.S.S.G. §§ 4A1.1(c) and 4A1.2(c)(2).


1   In the absence of argument to the contrary, the Court assumes that the municipal ordinance
and state statute are coextensive. See generally United States v. Abeyta, 877 F.3d 935, 940
(10th Cir. 2017); United States v. Laureano, 162 F. App'x 188, 191 (3d Cir. 2006). Although
the municipal ordinance is significantly more detailed than the statute about the
requirements of caring for an animal, it appears to the Court that the municipal ordinance


                                              -2-
       An offense is not counted, however, if it is one of the excluded offenses
       listed in § 4A1.2(c)(2)—or, if it is "similar" to an excluded offense. The
       defendant, citing United States v. Burge, 683 F.3d 829, 834 (7th Cir.
       2012), argues that his offense is similar to the excepted offense of "[f]ish
       and game violations." Filing 31 at 1.

       In determining whether an unlisted offense is similar to a listed offense,
       the Court

              should use a common sense approach that includes
              consideration of relevant factors such as (i) a comparison of
              punishments imposed for the listed and unlisted offenses; (ii)
              the perceived seriousness of the offense as indicated by the
              level of punishment; (iii) the elements of the offense; (iv) the
              level of culpability involved; and (v) the degree to which the
              commission of the offense indicates a likelihood of recurring
              criminal conduct.

       § 4A1.2 cmt. n.12. The defendant points to Neb. Rev. Stat. § 37-507 as a
       comparable game violation, which criminalizes taking game and
       intentionally leaving or abandoning it, "resulting in wanton or needless
       waste," or failing to dispose of it "in a reasonable and sanitary manner."

       The Court is not entirely persuaded that § 37-507 is apposite—the
       statute's focus is clearly not animal welfare, nor are the elements


simply provides specific instruction on the more general command of state law that the
custodian of an animal provide "food, water, or other care as is reasonably necessary for the
animal's health." Compare § 6.04.315, with Neb. Rev. Stat. § 28-1009(4). And both offenses
are class I misdemeanors. Lincoln, Neb. Mun. Code § 1.24.010(a); § 28-1009(2)(a).


                                            -3-
similar. The comparison in Burge, between animal cruelty by
abandonment and abandonment of a captured animal in a trap, was
closer—and, the Court cannot help but think that the comparison to fish
and game offenses in Burge was helped along by the fact that the animal
at issue was a llama, instead of a more common domestic animal.

Rather, although the defendant doesn't bring it up, the Court has a
different comparison in mind: criminal non-support, which is counted
only if the sentence was a term of probation of more than one year or a
term of imprisonment of at least thirty days, or the prior offense was
similar to an instant offense. § 4A1.2(c)(1). Under Nebraska law,
criminal nonsupport is a class II misdemeanor, and includes
intentionally failing a legal obligation to provide food, clothing, medical
care, and shelter. Neb. Rev. Stat. § 28-706. Similarly, it is a class I
misdemeanor (the same degree of offense as animal neglect) to
negligently permit a child to be deprived of necessary food, clothing,
shelter, or care. Neb. Rev. Stat. § 28-707(1)(c) and (3).

So, while the Court would not suggest that there is a moral equivalency
between children and animals, the offenses do bear similarities when the
punishments and the elements are compared, and the basic intent of the
offenses is the same—to punish custodians for failing to care for their
dependents. Cf. United States v. Hagan, 911 F.3d 891, 895-96 (7th Cir.
2019). The defendant's offense demonstrated a lesser degree of
culpability, and indicates little likelihood of recurring conduct. Under a
common-sense approach, there is some basis to conclude that the
defendant's animal neglect offense was akin to non-support within the
meaning of § 4A1.2(c)(1).



                                -4-
     Nonetheless, the Court will hear from the parties on this point, and make
     a final determination of this issue at sentencing—specifically,
     determining whether the defendant carried his burden of establishing
     that his prior conviction falls within the exception to the default rule of
     counting toward his criminal history score. United States v. Garcia-
     Sandobal, 703 F.3d 1278, 1284 (11th Cir. 2013); see United States v.
     Kitchen, 428 F. App'x 593, 599 (6th Cir. 2011); United States v. Martinez-
     Santos, 184 F.3d 196, 200 (2d Cir. 1999). (And, more importantly, how
     much weight to give to the one point—not all criminal history points are
     of precise "equal value" in this Court.)

3.   The defendant also moves for a downward variance (filing 32) based on
     his personal characteristics, the circumstances of the offense, and the §
     3553(a) factors. See filing 34. The Court will resolve that motion at
     sentencing.

4.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.

5.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is




                                     -5-
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.

6.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

7.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 20th day of June, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -6-
